Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 02/17/2022 has been entered. Claims 1 – 13, 18 – 21, 23 – 26, and 44 remain pending. Claims 1 – 9, 23 – 26, and 44 remain withdrawn. Claims 10 – 13 and 18 – 21 are under examination. 
The amendment finds support in at least the original claim set. 

The amendments to claim 1 have overcome the previous rejection of; 
Claims 10 – 11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rangaswamy (US 5,631,044) (Henceforth US 044’).
However, upon further consideration, a new rejection is made of; 
Claims 10 – 11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rangaswamy (US 5,631,044) (Henceforth US 044’) in view of Wisdom Surface (“WD-Co21, NPL)
Claims 10 – 11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rangaswamy (US 5,631,044) (Henceforth US 044’) in view of Dittrich (US 3,436,248)

Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “less than 10 µm”, and the claim also recites “between 1 and 10 µm” and also “less than 1 µm”, which is the narrower statement of the range/limitation. It is unclear because the alternative ranges are overlapping with each other and therefore it is unclear how only one could be selected. For purposes of examination, the range of the transition metal particle size will be interpreted simply as 10 µm or less, given that the range encompasses both of the other ranges of “between 1 and 10 µm” and also “less than 1 µm”. 


Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 – 11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rangaswamy (US 5,631,044) (Henceforth US 044’) in view of Wisdom Surface (“WD-Co21, NPL)

Regarding claim 10, US 044’ teaches a binderless clad powder comprising a core material powder and clad powder (interpreted as the meeting the implied structure of “mechanically alloyed”) for use in thermally sprayed coatings [Title, Abstract]. US 044’ teaches that the core material can be aluminum or its alloy (interpreted as the core of aluminum or aluminum alloy) [Col 11, line 19 – 22]. US cladding powder can be aluminum, iron, molybdenum, nickel, cobalt, or metal alloys such as bronze, monel, and cobalt alloys [Col 11, 24 – 27]. 
US 044’ does not explicitly teach that chromium can be a coating metal.

Wisdom Surface teach cobalt based alloys used for welding and thermal spray [page 5]. Wisdom Surface teaches a cobalt alloy that includes molybdenum and chromium, meeting the claimed limitation of claim 10 [page 5, WD-Co 21]. Wisdom Surface teaches that WD – Co 21 was developed in the 1930s as corrosion resistant alloy [page 3, paragraph 1] and has excelled resistance to thermal and mechanical shock, as well as wear resistance [page 3, paragraph 3 – 5]. Wisdom Surface also teaches that the common name is Stellite 21 which is a commercially available alloy. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the binderless clad powder of US 044’ and used the cobalt alloy of WD – Co 21 as the cobalt alloy clad powder material of US 044’, as taught by Wisdom Surface. As disclosed in Wisdom Surface, WD – Co 21is a composition with thermal and mechanical shock resistance as well as wear resistance, and is commercially available as a thermal spray material. The selection of a known material based on its suitability for its intended use is a prima facie case of obviousness (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)) (See MPEP 2144.07).   
	
Regarding claim 11 and 13, US 044’ in view of Wisdom Surface teaches the invention as applied above in claim 10. US 044’ teaches a specific example in which the core material is an aluminum – silicon alloy [Example 4], meeting the claimed limitation of an aluminum or aluminum alloy core that includes silicon of claim 11 and the claimed limitation of comprising a core of aluminum alloy. 

Regarding claim 18, US 044’ in view of Wisdom Surface teaches the invention as applied above in claim 10. US 044’ teaches that the particle of the cladding powder is in a range of 0.1 – 20 microns, which overlaps with the claimed range [Col 8, line 24 – 25]
It would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Claims 12 and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rangaswamy (US 5,631,044) (Henceforth US 044’) in view of Wisdom Surface (“WD-Co21, NPL) as applied to claim 10 above, and further in view of Rangaswamy (US 5,196,471) (Henceforth (US 471’)

Regarding claim 12 and 19 – 21, US 044’ in view of Wisdom Surface teaches the invention as applied above in claim 10. US 044’ does not explicitly teach the presence of an organic material that is blended, mixed, or cladded with the aluminum containing particles. 
US 471’ teaches thermal spray powders for abradable coatings [Title, Abstract]. US 471’ teaches that the abradable coatings have a metal or metal alloy with inclusions of a solid lubricant or plastic (interpreted as meeting the broadest reasonable interpretation of “blended with”) [Abstract]. US 471’ teaches that the metal or metal alloy can be an aluminum or aluminum alloy [Col 3, line 60 – 64] and specifically teaches an example using an aluminum – silicon alloy [Col 5, line 18 – 19]. US 471’ specifically teaches that the plastic can be an aromatic polyester [Col 4, line 49] (Given that “aromatic polyester” is listed as one of the “organic material” in claim 21, it is interpreted that the “aromatic polyester” of US 471’ meets the claimed limitation of “organic material” in claim 12) and that the amount of plastic component included is between 30 – 50 weight percent of the thermal spray, which overlaps with the claimed range of claims 19 and 20)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the binderless powder of US 044’ and added a plastic aromatic polyester in a range of 30 – 50 weight, as taught by US 471’. Given that both US 044’ and US 471’ are in the same field of endeavor (i.e. thermal spray powders) a person of ordinary skill would have reasonable expectation of success in adding the aromatic polyester to the binderless powder of US 044’. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)
Further, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).



Claims 10 – 11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rangaswamy (US 5,631,044) (Henceforth US 044’) in view of Dittrich (US 3,436,248)

Regarding claim 10, US 044’ teaches a binderless clad powder comprising a core material powder and clad powder (interpreted as the meeting the implied structure of “mechanically alloyed”) for use in thermally sprayed coatings [Title, Abstract]. US 044’ teaches that the core material can be aluminum or its alloy (interpreted as the core of aluminum or aluminum alloy) [Col 11, line 19 – 22]. US cladding powder can be aluminum, iron, molybdenum, nickel, cobalt, or metal alloys such as bronze, monel, and cobalt alloys [Col 11, 24 – 27]. 
US 044’ does not explicitly teach that chromium can be a coating metal.

Dittrich teaches a material for flame spraying (i.e. thermal spraying) [col 1, line 44 – 47]  that includes a two component powder [Col 2, line 64 – 69]. Dittrich teaches that the powder can be an aluminum core with a metallic coating [Fig 3] and specifically teaches that the aluminum core can be used with molybdenum and chromium as the cladding coating [Col 4, line 3 – 11]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the binderless clad powder of US 044’ and used molybdenum and chromium as clad powder material of US 044’, as taught by Dittrich. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Given that US 044’ and Dittrich are in the same field of endeavor, thermal spraying with multi-component powders, a person of ordinary skill in the art would have a reasonable expectation of success in using molybdenum and chromium as the cladding material in US 044’, as disclosed in Dittrich. 
	
Regarding claim 11 and 13, US 044’ in view of Dittrich teaches the invention as applied above in claim 10. US 044’ teaches a specific example in which the core material is an aluminum – silicon alloy [Example 4], meeting the claimed limitation of an aluminum or aluminum alloy core that includes silicon of claim 11 and the claimed limitation of comprising a core of aluminum alloy. 

Regarding claim 18, US 044’ in view of Dittrich teaches the invention as applied above in claim 10. US 044’ teaches that the particle of the cladding powder is in a range of 0.1 – 20 microns, which overlaps with the claimed range [Col 8, line 24 – 25]
It would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Claims 12 and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rangaswamy (US 5,631,044) (Henceforth US 044’) in view of Dittrich (US 3,436,248) as applied to claim 10 above, and further in view of Rangaswamy (US 5,196,471) (Henceforth (US 471’))

Regarding claim 12 and 19 – 21, US 044’ in view of Dittrich teaches the invention as applied above in claim 10. US 044’ does not explicitly teach the presence of an organic material that is blended, mixed, or cladded with the aluminum containing particles. 
US 471’ teaches thermal spray powders for abradable coatings [Title, Abstract]. US 471’ teaches that the abradable coatings have a metal or metal alloy with inclusions of a solid lubricant or plastic (interpreted as meeting the broadest reasonable interpretation of “blended with”) [Abstract]. US 471’ teaches that the metal or metal alloy can be an aluminum or aluminum alloy [Col 3, line 60 – 64] and specifically teaches an example using an aluminum – silicon alloy [Col 5, line 18 – 19]. US 471’ specifically teaches that the plastic can be an aromatic polyester [Col 4, line 49] (Given that “aromatic polyester” is listed as one of the “organic material” in claim 21, it is interpreted that the “aromatic polyester” of US 471’ meets the claimed limitation of “organic material” in claim 12) and that the amount of plastic component included is between 30 – 50 weight percent of the thermal spray, which overlaps with the claimed range of claims 19 and 20)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the binderless powder of US 044’ and added a plastic aromatic polyester in a range of 30 – 50 weight, as taught by US 471’. Given that both US 044’ and US 471’ are in the same field of endeavor (i.e. thermal spray powders) a person of ordinary skill would have reasonable expectation of success in adding the aromatic polyester to the binderless powder of US 044’. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)
Further, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive. 

Applicant’s argues that the rejection of claim 18 under 112(b) is not indefinite because the multiple ranges are alternatives that would be readily understood by a person of ordinary skill in the art. This is not found persuasive. The specific limitation of claim 18 requires that the particle size is “one of” the three ranges listed. However, 10 µm or less clearly encompasses the other two alternatives. Therefore, it would not be possible select just one of the 3 alternative ranges, given that for instance, a particle size of less than 1 µm would also necessarily be less than 10 µm. Therefore, applicant claims multiple alternative ranges are overlapping in scope, which makes the metes and bounds of the limitation unclear. The examiner respectfully recommends that the limitation be 10 µm or less, given that this range would include the other two ranges. 

Applicant argues that the phrase “mechanically alloyed” is a different structure than Rangaswamy (US 044’) and that Rangaswamy (US 044’) discloses that the clad powders are different in the structure than mechanically alloyed powders. Applicant cites multiple places in Rangaswamy (US 044’) [see page 4 – 10 of remarks]. Applicant points to Rangaswamy (US 044’) Col 3, line 10 – 29 and states that Rangaswamy (US 044’) explicitly teaches against mechanical alloying and therefore the claimed invention is distinct. The examiner respectfully disagrees. Contrary to the claimed invention, Rangaswamy (US 044’) discusses mechanically alloyed powders as binderless non-clad- powders wherein the components are uniformly dispersed throughout the powder. This is substantially different from what is claimed and what is disclosed in the instant invention [See Fig 3, wherein 3’ is the transition metal mechanically alloyed to the core]. Likewise, the powders produced by Ranswamy (US 044’) [Fig 1, Fig 2] contain a component cladded to surface of the core. The structure implied by applicant’s process is met by Rangaswamy (US 044’). 
Mechanical alloying or mechanically alloyed are both product-by-process limitations and the patentability of a product does not depend upon its method of production only the structure implied. In this case, the structure implied by mechanical alloying or mechanically alloyed, in the invention, is that the transition metal forms a direct bond to the core (This would be different from a powder mixture in which the second component (i.e. non – core material) was simply distributed amongst the larger core powder or in which an intermediate layer was used for the bonding i.e. a binder or resin). That is, the structure implied by applicant’s “mechanically alloyed” is that the transition metal is directly bonded to the core. This is, as examiner previously noted, is what Rangaswamy (US 044’) teaches when discussing cladded powders. As Rangaswamy (US 044’) states, the product is powders in which a component is cladded to core. As evidenced by Corrosionpedia and Nobelclad, a cladding is defined as a two or more different metals which are bonded together. Therefore, the cladded powders of Rangaswamy (US 044’)  meets the structure implied by “mechanically alloyed”. 
Applicant argues that Rangswamy (US 471’) does not cure deficiencies of Rangswamy (US 044’). The examiner respectfully disagrees because as discussed above, Rangswamy (US 044’) meets the structure implied by “mechanically alloyed”. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735